Motion by the appellant, inter alia, to stay enforcement of a decision and order of the Supreme Court, Queens County, dated Janu*679ary 31, 1995, pending the determination of an appeal therefrom, and cross motion by the non-party respondent to dismiss the appeal on the ground that no appeal lies from an order entered pursuant to CPL 730.50 (2).
Upon the papers filed in support of the motion and cross motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied in its entirety; and it is further,
Ordered that the cross motion is granted and the appeal is dismissed.
No statutory authority exists permitting an appeal to be taken from an order made under CPL 730.50 (2) (see, CPL 450.10 et seq.; People v Mardulana, 74 NY2d 840). To the extent that Matter of Thomas C. (196 AD2d 393) may be taken as holding to the contrary, it is overruled. The question of the appealability of such an order was not considered in that case. Bracken, J. P., Joy, Hart and Friedmann, JJ., concur.